Case 3:20-cv-06989-MAS-DEA Document 1-1 Filed 06/08/20 Page 1 of 38 PageID: 20




              Exhibit A
Case 3:20-cv-06989-MAS-DEA Document 1-1 Filed 06/08/20 Page 2 of 38 PageID: 21




         _____________________________________________________________




                      OPERATING AGREEMENT

                                     OF

                           313 BAYVIEW, LLC

                                      A

                         NEW JERSEY
                  LIMITED LIABILITY COMPANY



                       AS OF NOVEMBER 2, 2016


          __________________________________________________________


                                Prepared by:


                         THE CASE LAW FIRM, PC

                            707 Cinnamon Lane
                          Franklin Lakes, NJ 07417

           ________________________________________________________
Case 3:20-cv-06989-MAS-DEA Document 1-1 Filed 06/08/20 Page 3 of 38 PageID: 22




            Limited Liability Company Operating Agreement
                                   for
                            313 Bayview, LLC

          This Limited Liability Company Operating Agreement of 313 Bayview, LLC, a
   limited liability company organized pursuant to the New Jersey Limited Liability
   Company Law, is entered into and shall be effective as of the Effective Date, by and
   among the Company and the persons executing this Agreement.

                                       ARTICLE I.
                                      DEFINITIONS

           For purposes of this Agreement (as defined below), unless the context clearly
   indicates otherwise, the following terms shall have the following meanings:

        1.1     Act.    The New Jersey Limited Liability Company Law and all
   amendments to the Act.

         1.2    Additional Contribution. An additional Capital Contribution payable by
   the Members to the Company pursuant to Article VIII.

          1.3     Agreement. This Limited Liability Company Operating Agreement
   including all amendments adopted in accordance with the Agreement and the Act.

           1.4    Articles. The Articles of Organization of the Company, as amended from
   time to time, and filed with the Department of State of New Jersey.

          1.5     Assignee. A transferee of a Membership Interest who has not been
   admitted as a Substitute Member.

           1.6     Bankrupt Person. A Person who: (1) has become the subject of an Order
   for Relief under the United States Bankruptcy Code by voluntary or involuntary petition,
   or (2) has initiated, either in an original Proceeding or by way of answer in any state
   insolvency or receivership Proceeding, an action for liquidation, arrangement,
   composition, readjustment, dissolution, or similar relief.

          1.7     Business Day. Any day other than Saturday, Sunday or any legal holiday
   observed in the State of New Jersey.

          1.8     Capital Account. The account maintained for a Member or Assignee
   determined in accordance with Article VIII.

          1.9     Capital Contribution. Any contribution of Property or services made by
   or on behalf of a Member or Assignee.



                                                                                         1
Case 3:20-cv-06989-MAS-DEA Document 1-1 Filed 06/08/20 Page 4 of 38 PageID: 23




           1.10 Capital Proceeds. The proceeds of any sale, refinance, or other transfer
   of the Property or upon dissolution of the Company, decreased by (a) cash expenditures
   for expenses of the Project (except the Excluded Sums as defined in Section 7.4)
   including the cost of such sale, refinance, transfer or dissolution, (b) reserves for
   contingencies and working capital except the Excluded Sums), established in such
   amounts as the Managing Members may reasonably determine, (c) repayment of
   principal, interest and other amounts due on any financing including Voluntary Loans
   (excluding the Excluded Sums); and (d) in the case of dissolution, payment of liabilities
   to creditors in the order of priority as provided by law (including liabilities on account of
   Voluntary Loans but excluding liabilities on account of Members’ Capital Contributions).

           1.11 Cash Proceeds. With respect to any fiscal period of the Company, cash
   received from all sources including without limitation, Capital Contributions, proceeds
   from construction financing requisitions and other loan proceeds, other than Capital
   Proceeds, decreased by (a) permitted cash expenditures for expenses of the Project
   (except for the Excluded Sums), (b) permitted capital expenditures (except the Excluded
   Sums) to the extent not made from reserves, (c) reserves for contingencies and working
   capital (except the Excluded Sums), established in such amounts as the Managing
   Members may reasonably determine, (d) repayment of principal upon the Purchase
   Money Loan, (e) repayment of principal, interest and other amounts due on any
   Voluntary Loans and (e) taxes, escrows for taxes and other governmental or quasi-
   governmental assessments or charges paid by the Company.

          1.12 Commitment. The Capital Contributions that a Member is obligated to
   make pursuant to the terms of this Agreement, including a Member's Initial Capital
   Contributions and any Additional Contribution of a Member.

          1.13 Company. 313 Bayview, LLC, a limited liability company formed under
   the laws of New Jersey, and any successor limited liability company.

          1.14 Consent of the Managing Members. An affirmative vote of the
   Managing Members holding a majority of the Managing Members’ voting interests. For
   purposes of the consent provisions, the Managing Members’ voting interests shall be as
   follows:

                  Atlantic Property Development, LLC                    100%


          1.15 Consent of the Members. An affirmative vote of the Members owning
   one hundred percent (100%) of the Units and memorialized in an instrument signed by
   each of them.

          1.16 Construction Cost. All costs to entitle the Real Property (if applicable),
   design, plan, engineer and construct a single family residence of approximately 1350
   square feet thereon, and install all utilities, irrigation and landscaping thereon, inclusive



                                                                                              2
Case 3:20-cv-06989-MAS-DEA Document 1-1 Filed 06/08/20 Page 5 of 38 PageID: 24




   of all and all labor, materials, services, permits, other governmental approvals, utility
   connections contractor overhead, construction insurance, punch list items, final
   unconditional lien waivers, and all other improvements required or desirable to position
   the Real Property for resale, which costs, for purposes of this Agreement, shall be
   deemed to the fixed sum of Two Hundred Forty-Five Thousand Dollars ($260,300.00).

           1.17 Delinquent Member.        A Member who has failed to meet the
   Commitment of that Member after written notice and an opportunity to cure as provided
   in this Agreement.

           1.18 Disposition (Dispose). Any sale, assignment, exchange, mortgage, pledge,
   grant, hypothecation, or other transfer, absolute or as security or encumbrance (including
   dispositions by operation of law).

           1.19 Dissolution Event. An event, the occurrence of which will result in the
   dissolution of the Company under Article XIII.

        1.20 Distribution. A transfer of Property to a Member on account of a
   Membership Interest as described in Article XI.

          1.21   Effective Date. October ___, 2016.

          1.22   Fiscal Year. The calendar year.

         1.23 Initial Capital Contribution. The Capital Contribution agreed to be
   made by the Members as described in Article VIII.

          1.24 Management Right. The right of a Member to participate in the
   management of the Company, to vote on any matter, and to grant or to withhold consent
   or approval of actions of the Company.

           1.25 Managing Members. A Member (or the Members) selected to manage
   the affairs of the Company under Article VII hereof.

        1.26 Member. A Person executing the Agreement as a Managing Member or a
   Non-Managing Member.

           1.27 Membership Interest. The rights of a Member to Distributions
   (liquidating or otherwise) and allocations of the profits, losses, gains, deductions, and
   credits of the Company, and, to the extent permitted by this Agreement, to possess and
   exercise Management Rights.

          1.28 Net Capital. The sum of Initial Capital Contributions and Additional
   Contributions less distributions constituting a return of capital.

          1.29   Non-Managing Member. IFMK Realty II, LLC



                                                                                           3
Case 3:20-cv-06989-MAS-DEA Document 1-1 Filed 06/08/20 Page 6 of 38 PageID: 25




           1.30 Organization. A Person other than a natural person, including without
   limitation corporations (both non-profit and other corporations), partnerships (both
   limited and general), joint ventures, limited liability companies, business trusts and
   unincorporated associations, but the term does not include joint tenancies and tenancies
   by the entirety.

        1.31 Person. An individual, trust, estate, or any Organization permitted to be a
   member of a limited liability company under the laws of the State of New Jersey.

          1.32    Preferred Return. INTENTIONALLY DELETED.

          1.33    Principal Office.     The Principal Office of the Company set forth in
   Section 2.6.

          1.34 Proceeding. Any administrative, judicial, or other adversary proceeding,
   including without limitation litigation, arbitration, administrative adjudication, mediation,
   and appeal or review of any of the foregoing.

            1.35 Project. The entitlement of the Real Property (if applicable), construction
   of a single family residence of approximately 1350 square feet thereon and installation of
   utilities, irrigation and landscaping thereon, inclusive of all labor, materials, services,
   permits, other governmental approvals, utility connections contractor overhead,
   construction insurance, punch list items, final unconditional lien waivers, and all other
   improvements required or desirable to position the Real Property for resale, pursuant to
   the budget attached hereto as Exhibit A and incorporated herein.

          1.36 Property. Any personal property, tangible or intangible, including
   money, and any legal or equitable interest in such property owned by the Company, but
   excluding services and promises to perform services in the future.

          1.37 Real Property. That certain real property commonly known as 313 West
   Bay View Drive, Lavallette, NJ 08735, and any legal or equitable interest therein.
          1.38 Schedule A. Schedule A to this Agreement setting forth the name,
   address, Initial Capital Contribution, number of Units, and Sharing Ratio to date.

           1.39 Sharing Ratio. The Sharing Ratio of each Member is set forth in
   Schedule A hereof, and Schedule A shall be amended as necessary to conform to any
   changes thereof agreed to by the Members. In the event all or any portion of a
   Membership Interest is transferred in accordance with the terms of this Agreement, the
   transferee shall succeed to the Membership Interest and Sharing Ratio of the transferor to
   the extent it relates to the transferred Membership Interest.

           1.40 Substitute Member. An Assignee who has been admitted to all of the
   rights of membership pursuant to Section 11.4 of the Agreement.




                                                                                              4
Case 3:20-cv-06989-MAS-DEA Document 1-1 Filed 06/08/20 Page 7 of 38 PageID: 26




           1.41 Tax Characterization and Additional Tax Terms. It is intended that
   the Company be characterized and treated as a partnership for, and solely for, federal,
   state and local income tax purposes. For such purpose, (i) the Company shall be subject
   to all of the provisions of Subchapter K of Chapter 1 of Subtitle A of the Code, (ii) all
   references to a "Partner," to "Partners" and to the "Partnership" in this Agreement
   (including the provisions of Section 8.4 and the provisions of Article IX) and in the
   provisions of the Code and Tax Regulations cited in this Agreement shall be deemed to
   refer to a Member, the Members and the Company, respectively. In addition, the
   following terms shall have the following meanings:

           (a)     Adjusted Capital Account Deficit shall mean, with respect to any Member,
   the deficit balance, if any, in such Member's Capital Account as of the end of the relevant
   Fiscal Year, after giving effect to the following adjustments:

                 (i)     Credit to such Capital Account the minimum gain chargeback that
          such Member is deemed to be obligated to restore pursuant to the penultimate
          sentences of Sections 1.704-2(g)(1) and 1.704-2(i)(5) of the Tax Regulations; and

                 (ii)    Debit to such Capital Account the items described in Sections
          1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), and 1.704-1(b)(2)(ii)(d)(6) of the
          Tax Regulations.

   The foregoing definition of Adjusted Capital Account Deficit is intended to comply with
   the provisions of Section 1.704-1(b)(2)(ii)(d) of the Tax Regulations and shall be
   interpreted consistently therewith.

           (b)   Code shall mean the Internal Revenue Code of 1986 as amended from
   time to time.

           (c)     Nonrecourse Deductions has the meaning set forth in Section 1.704-
   2(b)(1) of the Tax Regulations.

           (d)   Nonrecourse Liability has the meaning set forth in Section 1.704-2(b)(3)
   of the Tax Regulations.

           (e)     Partner Nonrecourse Debt has the meaning set forth in Section 1.704-
   2(b)(4) of the Tax Regulations.

           (f)    Partner Nonrecourse Debt Minimum Gain means an amount, with respect
   to each Partner Nonrecourse Debt, equal to the Partnership Minimum Gain that would
   result if such Partner Nonrecourse Debt were treated as a Nonrecourse Liability,
   determined in accordance with Section 1.704-2(i)(3) of the Tax Regulations.

          (g)     Partner Nonrecourse Deductions has the meaning set forth in Sections
   1.704-2(i)(1) and 1.704-2(i)(2) of the Tax Regulations.




                                                                                            5
Case 3:20-cv-06989-MAS-DEA Document 1-1 Filed 06/08/20 Page 8 of 38 PageID: 27




           (h)    Partnership Minimum Gain has the meaning set forth in Sections 1.704-
   2(b)(2) and 1.704-2(d) of the Tax Regulations.

           (i)    Profits and Losses shall mean, for each Fiscal Year, an amount equal to
   the Company's taxable income or loss for such Fiscal Year, determined in accordance
   with Section 703(a) of the Code (for this purpose, all items of income, gain, loss, or
   deduction required to be stated separately pursuant to Section 703(a)(1) of the Code shall
   be included in taxable income or loss), with the following adjustments:

                  (i)     Any income of the Company that is exempt from federal income
          tax and not otherwise taken into account in computing Profits or Losses pursuant
          to this Section 1.37(i) shall be added to such taxable income or loss;

                 (ii)    Any expenditures of the Company described in Section
          705(a)(2)(B) of the Code or treated as Section 705(a)(2)(B) of the Code
          expenditures pursuant to Section 1.704-1(b)(2)(iv)(i) of the Tax Regulations, and
          not otherwise taken into account in computing Profits or Losses pursuant to this
          Section 1.37(i), shall be subtracted from such taxable income or loss;

                 (iii)  Notwithstanding any other provisions of this definition, any items
          which are specially allocated pursuant to Section 9.4 shall not be taken into
          account in computing Profits or Losses.

   The amounts of the items of Partnership income, gain, loss, or deduction available to be
   specially allocated pursuant to Section 9.4 shall be determined by applying rules
   analogous to those set forth in clauses (i) through (iii) above.

          (j)     Tax Regulations shall mean the federal income tax regulations
   promulgated by the United States Treasury Department under the Code as such Tax
   Regulations may be amended from time to time. All references herein to a specific
   section of the Tax Regulations shall be deemed also to refer to any corresponding
   provision of succeeding Tax Regulations.

           1.42 Unit. One of the 1000 units of Membership Interest that are authorized to
   be issued under this Agreement. Each Unit represents a 1% Membership Interest with an
   Sharing Ratio of one (1) %, subject to adjustment as provided herein. A Unit is divisible
   into fractional parts. Voting, the granting or withholding of consents or approvals, and
   allocation of Profits and Losses and Distributions shall be made pursuant to the
   applicable provisions of this Agreement with reference to the number of Units held by
   Members.




                                                                                           6
Case 3:20-cv-06989-MAS-DEA Document 1-1 Filed 06/08/20 Page 9 of 38 PageID: 28




                                         ARTICLE II.
                                        FORMATION

           2.1     Organization. The Members hereby organize the Company as a New
   Jersey limited liability company pursuant to the provisions of the Act.

           2.2    Agreement. For and in consideration of the mutual covenants herein
   contained and for other good and valuable consideration, the receipt and sufficiency of
   which is hereby acknowledged, the Members executing the Agreement hereby agree to
   the terms and conditions of the Agreement, as it may from time to time be amended. It is
   the express intention of the Members that the Agreement shall be the sole source of
   agreement of the parties, and, except to the extent a provision of the Agreement expressly
   incorporates federal income tax rules by reference to sections of the Code or Tax
   Regulations or is expressly prohibited or ineffective under the Act, the Agreement shall
   govern, even when inconsistent with, or different than, the provisions of the Act or any
   other law or rule. To the extent any provision of the Agreement is prohibited or
   ineffective under the Act, the Agreement shall be deemed to be amended to the least
   extent necessary in order to make the Agreement effective under the Act. In the event the
   Act is subsequently amended or interpreted in such a way to make any provision of the
   Agreement that was formerly invalid valid, such provision shall be considered to be valid
   from the effective date of such interpretation or amendment.

           2.3  Name. The name of the Company is 313 Bayview, LLC, and all business
   of the Company shall be conducted under that name.

           2.4     Term. The Company shall continue in existence in perpetuity until the
   Company shall be sooner dissolved and its affairs wound up in accordance with the Act
   and the Agreement. The Managing Members are hereby authorized to execute and file
   such documents as the determine are necessary and appropriate, including an amendment
   to the Articles, to effectuate the foregoing.

           2.5     Registered Agent and Office. The registered agent for the service of
   process and the registered office shall be that Person and location reflected in the
   Articles. The Managing Members, may, from time to time, change the registered agent
   or office through appropriate filings with the Department of State of New Jersey. In the
   event the registered agent ceases to act as such for any reason or the registered office
   shall change, the Managing Members shall promptly designate a replacement registered
   agent or file a notice of change of address as the case may be. If the Managing Members
   shall fail to designate a replacement registered agent or change of address of the
   registered office, any Member may designate a replacement registered agent or file a
   notice of change of address.

          2.6     Principal Office. The Principal Office of the Company shall be located
   c/o Atlantic Property Development, LLC, 116 Village Boulevard, Suite 200, Princeton,
   NJ 08540.




                                                                                           7
Case 3:20-cv-06989-MAS-DEA Document 1-1 Filed 06/08/20 Page 10 of 38 PageID: 29




                                      ARTICLE III.
                             PURPOSE; NATURE OF BUSINESS

            3.1    The business purpose of the Company is to purchase, acquire, develop,
    construct, lease, finance, renovate, rehabilitate, sell, transfer, and dispose of the Real
    Property to a newly constructed and landscaped single family home of approximately
    1350 square feet subject to approval from the municipality, refinance, and otherwise
    exploit for profit the Real Property, and to engage in any and all other business activities
    reasonably necessary in connection therewith. The Company shall have the authority to
    do all things necessary or convenient to accomplish its purpose and operate its business
    as described in this Article III.

                                     ARTICLE IV.
                               ACCOUNTING AND RECORDS

           4.1      Records to be Maintained. The Company shall maintain the following
    records at the Principal Office:

                  (a)    a current list of the full name set forth in alphabetical order and last
           known mailing address of each Member, together with the information set forth
           on Schedule A relating to each Member's Capital Contributions, number of Units
           and Sharing Ratios;

                  (b)    a copy of the Articles and all amendments thereto, together with
           executed copies of any powers of attorney pursuant to which the Articles or any
           such amendment has been executed;

                  (c)     a copy of the Company's federal, state and local income or
           information tax returns and reports for the three most recent Fiscal Years;

                   (d)     a copy of this Agreement including all amendments thereto;

                (e)     copies of any writings permitted or required with respect to a
           Member’s obligation to contribute cash, property, or services;

                   (f)     copies of financial statements of the Company for the three most
           recent years;

                   (g)     minutes of any meeting for which minutes were taken;

                (h)    written consents obtained from Members for actions taken by
           Members without a meeting; and

    (i)     the Company's books and records, including financial statements of the Company
    and all other reports or other information prepared and delivered by the managing agent



                                                                                               8
Case 3:20-cv-06989-MAS-DEA Document 1-1 Filed 06/08/20 Page 11 of 38 PageID: 30




    for the Company, which shall be kept, and the final financial position and results of its
    operations recorded, in accordance with the accounting methods elected to be followed
    by the Managing Members on behalf of the Company for federal income tax purposes,
    and which shall be open to inspections and copying by the Members or their agents at
    reasonable times.
            4.2    Tax Returns and Reports. The Managing Members, at Company
    expense, shall prepare and timely file income tax returns of the Company in all
    jurisdictions where such filings are required, and shall prepare and deliver to each
    Member, within ninety (90) days after the expiration of each Fiscal Year, and at
    Company expense, all information returns and reports required and reports by the Code
    and Tax Regulations and Company information necessary for the preparation of the
    Members' federal income tax returns.

                                   ARTICLE V.
                        NAMES AND ADDRESSES OF MEMBERS

           The names and addresses of the Members are as stated on Schedule A.

                                    ARTICLE VI.
                           RIGHTS AND DUTIES OF MEMBERS

            6.1     Management Rights. No Member other than the Managing Members
    shall have authority to bind the Company. Notwithstanding the foregoing, the following
    actions shall require the Consent of the Members after written notice from the Managing
    Members to the Members requesting the same:

                  (a)     any amendment to the Agreement or to the Articles;

                  (b)     the merger or consolidation of the Company with any other Person;

                  (c)     the continuation of the Company after a Dissolution Event;

                  (d)     the admission of a new Member, except as provided for in Section
    11 hereof;

                   (e)      the requirement that Additional Contributions be made other than
    as expressly set forth herein;

                   (f)     for the taking of any voluntary action which would serve to
    terminate, dissolve or bankrupt the Company, or render the Company insolvent;

                  (g)    financing, additional financing, refinancing and/or prepayment of
    any existing mortgage, including but not limited to the Purchase Money Loan and/or any
    Voluntary Loan;

                  (h)     any transaction between any Member, or any of its affiliates, and



                                                                                           9
Case 3:20-cv-06989-MAS-DEA Document 1-1 Filed 06/08/20 Page 12 of 38 PageID: 31




    the Company; and

                   (i)     any loan of the Company’s funds.

            6.2    Amendment. Notwithstanding the foregoing, no amendment to the
    Agreement and/or the Articles that materially adversely affects a Member’s financial or
    beneficial ownership interest in the Company and/or its rights under the Agreement
    and/or the Articles and/or materially increases its obligations under the Agreement and/or
    the Articles shall be effective without the prior written consent of such Member.

            6.3     Liability of Members. Except as required under the Act or as expressly
    set forth in this Agreement, No Member shall be personally liable for any debt,
    obligation, or liability of the Company, whether the liability or obligation arises in
    contract, tort or otherwise by reason of being a Member.

            6.4     Indemnification. A Member shall indemnify the Company for any costs
    or damages incurred by the Company as a result of any unauthorized action by such
    Member on behalf of the Company. The Company shall indemnify, pay, protect and hold
    harmless any Member (on demand and to the satisfaction of the Member) from and
    against any and all liabilities, obligations, losses, damages, penalties, actions, judgments,
    suits, proceedings, costs, expenses and disbursements of any kind or nature whatsoever in
    any way relating to any agreement, liability, commitment, expense or obligation of the
    Company which may be imposed on, incurred by, or asserted against the Member solely
    as a result of such Member being a Member (including, without limitation, all reasonable
    costs and expenses of defense, appeal and settlement of any and all suits, actions or
    proceedings instituted against the Member and all costs of investigation in connection
    therewith). The satisfaction of the obligations of the Company under this Section 6.4
    shall be from and limited to the assets of the Company and no Member shall have any
    personal liability on account thereof. The foregoing rights of indemnification are in
    addition to and shall not be a limitation of any rights that may be provided in the Act.

             6.5    Representations and Warranties. Each Member, and in the case of a
    trust or other entity, the person(s) executing the Agreement on behalf of the entity, hereby
    represents and warrants to the Company and each other Member that: (a) if that Member
    is an entity, it has power to enter into the Agreement and to perform its obligations
    hereunder and that the person(s) executing the Agreement on behalf of the entity has the
    power to do so; and (b) the Member is acquiring its interest in the Company for the
    Member's own account as an investment and without an intent to distribute the interest.
    The Members acknowledge that their interests in the Company have not been registered
    under the Securities Act of 1933 or any state securities laws, and may not be resold or
    transferred without appropriate registration or the availability of an exemption from such
    requirements.




                                                                                              10
Case 3:20-cv-06989-MAS-DEA Document 1-1 Filed 06/08/20 Page 13 of 38 PageID: 32




           6.6     Conflicts of Interest.

                    (a)     A Member, including a Managing Member, shall be entitled to
    enter into transactions that may be considered to be: (i) competitive with the Company,
    and (ii) similar to the transactions into which the Company may enter. Notwithstanding
    the foregoing, Members shall account to the Company and hold as trustee for it any
    Property, profit, or benefit derived by the Member, without the consent of all of the other
    Members, in the conduct and winding up of the Company business (including without
    limitation the acceptance of any rebate, gift, kickback or other consideration from any
    third party in respect of goods sold or services rendered to the Company), and/or from a
    use or appropriation by the Member of Company Property including information
    developed exclusively for the Company and opportunities expressly offered to the
    Company. No Member or a principal of Member shall be permitted to purchase any
    mortgage encumbering the Property for the purpose of foreclosing said mortgage against
    the Company.

                   (b)     A Member, including a Managing Member, does not violate a duty
    or obligation to the Company merely because the Member's conduct furthers the
    Member's own interest. With the Consent of the Members, a Member may lend money to
    and transact other business with the Company. Except as provided in this Agreement, the
    rights and obligations of a Member who lends money to or transacts business with the
    Company are the same as those of a person who is not a Member, subject to other
    applicable law. No transaction with the Company shall be voidable solely because a
    Member has a direct or indirect interest in the transaction if the transaction is fair and
    reasonable to the Company and is made with the Consent of the Members.

           6.7     Patriot Act Representations. Each Member represents and warrants as
    follows:

                    (a)     To the best knowledge of Member, neither Member nor any of its
    constituents or Affiliates is a Prohibited Person.

                    (b)    Neither Member, nor any of its constituents or Affiliates, (i) has
    conducted or will conduct any business or has engaged or will engage in any transaction
    or dealing with any Prohibited Person, including making or receiving any contribution of
    funds, goods or services to or for the benefit of any Prohibited Person, (ii) has dealt or
    will deal in, or otherwise has engaged or will engage in any transaction relating to, any
    property or interests in property blocked pursuant to the Executive Order; or (iii) has
    engaged or will engage in or has conspired or will conspire to engage in any transaction
    that evades or avoids, or has the purpose of evading or avoiding, or attempts to violate,
    any of the prohibitions set forth in the Executive Order or the Patriot Act.

                   (c)     Member covenants and agrees to deliver to the Company or any
    lender any certification or other evidence requested from time to time by the Company or
    any lender confirming Borrower’s compliance with this Section 6.7.




                                                                                            11
Case 3:20-cv-06989-MAS-DEA Document 1-1 Filed 06/08/20 Page 14 of 38 PageID: 33




                  (d) Definitions. For the purposes of this Section 6.7 only, and unless the
    context clearly indicates otherwise, the following terms shall have the following
    meanings:

                            (i) “Affiliate” shall mean, as to any Person, any other Person that,
    directly or indirectly, owns more than ten percent (10%) of, is in control of, is controlled
    by or is under common ownership or control with such Person or is a director or officer
    of such Person or of an Affiliate of such Person. As used in this definition, the term
    “control” means the possession, directly or indirectly, of the power to direct or cause the
    direction of the management, policies or activities of a Person, whether through
    ownership of voting securities, by contract or otherwise.

                          (ii) “Executive Order” shall have the meaning set forth in the
    definition of “Prohibited Person”.

                          (iii) “Patriot Act” shall mean collectively all laws relating to
    terrorism or money laundering, including, but not limited to, Executive Order No. 13224
    on Terrorist Financing (effective September 24, 2001) and the Uniting and Strengthening
    America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism
    Act of 2001 (Public Law 107-56), as same may be amended or modified.

                          (iv) “Person” shall mean any individual, corporation, partnership,
    limited liability company, joint venture, estate, trust, unincorporated association, any
    other entity, any federal, state, county or municipal government or any bureau,
    department or agency thereof and any fiduciary acting in such capacity on behalf of any
    of the foregoing.

                           (v) “Prohibited Person” shall mean any Person:

                                   (A) listed in the Annex to, or is otherwise subject to the
    provisions of, the Executive Order No. 13224 on Terrorist Financing, effective
    September 24, 2001, and relating to Blocking Property and Prohibiting Transactions With
    Persons Who Commit, Threaten to Commit, or Support Terrorism (the “Executive
    Order”);
                                   (B) that is owned or controlled by, or acting for or on
    behalf of, any Person or entity that is listed in the Annex to, or is otherwise subject to the
    provisions of the Executive Order;

                                 (C) with whom an institutional lender would be prohibited
    from dealing or otherwise engaging in any transaction by any terrorism or money
    laundering Law, including the Executive Order;

                                  (D) who commits, threatens or conspires to commit or
    supports “terrorism” as defined in the Executive Order;

                                   (E) that is named as a “specially designated national and



                                                                                               12
Case 3:20-cv-06989-MAS-DEA Document 1-1 Filed 06/08/20 Page 15 of 38 PageID: 34




    blocked person” on the most current list published by the U.S. Treasury Department
    Office of Foreign Assets Control at its official website or at any replacement website or
    other replacement official publication of such list; or

                                       (F) who is an Affiliate of a Person listed above.

                                           ARTICLE VII.
                                        MANAGING MEMBERS

          7.1    Managing Members. Except as otherwise provided in the Agreement, the
    management of the Company and all decisions concerning the business affairs of the
    Company shall be made by the Managing Members. The Managing Members shall be:

                                   Atlantic Property Development, LLC

           7.2      Term of Office as Managing Members. Each Managing Member shall
    serve until (i) the Dissociation of such Managing Member; or (ii) any removal of such
    Managing Member pursuant to Section 7.7.

           7.3   Authority of Managing Members to Bind the Company. Only the
    Managing Members and authorized agents of the Company shall have the authority to
    bind the Company. Except for the specific matters requiring the Consent of the Members
    pursuant to Section 6.1, the Managing Members have the power, on behalf of the
    Company, to do all things necessary or convenient to carry out the business and affairs of
    the Company (as described in Article III), including, without limitation:

         (a)    the institution, prosecution, and defense of any Proceeding in the
    Company’s name;

           (b)    the purchase, receipt, lease or other acquisition, ownership, holding,
    development, improvement, use and other dealing with the Property;

            (c)     the entering into of contracts and guaranties, incurring of liabilities;
    borrowing of money, issuance of notes, bonds and other obligations, and the securing of
    any of its obligations by mortgage or pledge of any of its Property or income1;

           (d)    the investment and reinvestment of the Company’s funds, and receipt and
    holding of Property as security for repayment;

            (f)     the conduct of the Company’s business, the establishment of Company
    offices, and the exercise of the powers of the Company;

           (g)     the hiring and appointment of employees and agents of the Company, the
    defining of their duties and the establishment of their compensation, and the dealing with

    1
      Subject to the provisions of Section 7.4, Members’ cooperation in the execution of certain documents
    related thereto maybe required from time to time and shall not be unreasonably withheld or delayed.


                                                                                                             13
Case 3:20-cv-06989-MAS-DEA Document 1-1 Filed 06/08/20 Page 16 of 38 PageID: 35




    tradespeople, accountants and attorneys, on such terms as the Managing Members shall
    reasonably determine;

           (h)    the purchase of liability and other insurance to protect the Company’s
    business and Property;

           (i)     the indemnification of any Person;

           (j)    the establishment of reserve funds of the Company to provide for future
    requirements for operations, contingencies or any other purpose that the Managing
    Members deems reasonably necessary or appropriate; and

            (k)     the making of such elections under the Code and Tax Regulations and
    other relevant tax laws as to the treatment of items of Company income, gain, loss,
    deduction and credit, and as to all other relevant matters as the Managing Members deem
    reasonably necessary or appropriate, including without limitation, elections referred to in
    Section 754 of the Code, the determination of which items of cash outlay shall be
    capitalized or treated as current expenses, and the selection of the method of accounting
    and bookkeeping procedures to be used by the Company.

            7.4     All Managing Members of the LLC are required to submit documents and
    execute all necessary paperwork in order for the Company to obtain a loan to finance the
    purchase of the subject premises (the “Purchase Money Loan”) and any other loan, and if
    required by the lender, the Non-Managing Member shall execute the mortgage, and any
    other documents reasonably requested by the Lender,securing the Purchase Money Loan on
    behalf of the Company (but not individually) along with the Managing Member; provided
    that neither Non-Managing Member nor any of its principals shall sign any promissory
    note, loan agreement, any other loan document and/or any other contract and/or guaranty
    the Company’s payment and/or performance thereunder. Notwithstanding anything in this
    Agreement to the contrary, (a) the Managing Members will be solely responsible for the
    payment out of their own funds of (i) all interest due on the Purchase Money Loan, (ii) all
    costs (including but not limited to all application fees, credit report fees, points, mortgage
    taxes, attorney fees, escrow fees, title insurance premiums, recording fees, and any and all
    closing costs) associated with the Purchase Money Loan, (iii) all Construction Cost
    Overruns, and (iv) all cash flow needs of the Company if the Purchase Money Loan
    matures and the Real Property cannot be rented (collectively, the “Excluded Sums”), (b)
    the Company will not reimburse the Managing Members for payment of the Excluded
    Sums, and (c) such payments shall not constitute Capital Contributions of the Managing
    Members. Principal payments on the Purchase Money Loan will not be deducted from the
    Company’s gross receipts when calculating distributions under this Agreement, as the same
    are considered the Initial Contribution of the Managing Members.

           7.5 Compensation of Managing Members. The Managing Members shall not
    receive a salary, fees or other compensation but shall be reimbursed for all reasonable
    out-of-pocket expenses paid to unaffiliated third parties in managing the Company
    (unless resulting from the gross negligence, fraud, bad faith or willful misconduct of a



                                                                                               14
Case 3:20-cv-06989-MAS-DEA Document 1-1 Filed 06/08/20 Page 17 of 38 PageID: 36




    Managing Member or the breach of this Agreement by a Managing Member). The
    Managing Members shall not be required to devote full time to the management of the
    Company business, but only so much time as shall be necessary or appropriate for the
    proper management of such business of the Company.

            7.6 Managing Member's Standard of Care. Each Managing Member shall
    discharge the Managing Member’s duties to the Company and the other Members in
    good faith and with that degree of care that an ordinarily prudent person in a similar
    position would use under similar circumstances. In discharging its duties, a Managing
    Members shall be fully protected in relying in good faith upon the records required to be
    maintained under Article IV and upon such information, opinions, reports or statements
    by any Person as to matters the Managing Members reasonably believe are within such
    other Person's professional or expert competence and who has been selected with
    reasonable care by or on behalf of the Company (unless any Managing Member has
    knowledge concerning the matter that would cause such reliance to be unwarranted),
    including information, opinions, reports or statements as to the value and amount of the
    assets, liabilities, profits or losses of the Company or any other facts pertinent to the
    existence and amount of assets from which Distributions to Members might properly be
    paid. The Company shall indemnify and hold harmless each Managing Member against
    any loss, damage or expense (including attorneys' fees) incurred by the Managing
    Members as a result of any act performed or omitted on behalf of the Company, or in
    furtherance of the Company's interests. This indemnity shall not extend to liability of the
    Managing Members for failure to perform his or her duties in accordance with the
    standards and duties set forth herein. The satisfaction of any indemnification and any
    holding harmless shall be from and limited to Company Property and the other Members
    shall not have any personal liability on account thereof.

           7.7 Resignation; Removal of Managing Members. The Managing Members
    shall have a right to resign and may be removed by the unanimous vote of the Non-
    Managing Members for fraud, misfeasance, breach of fiduciary duty, self dealing, breach
    of the Managing Member's standard of care as described in Section 7.6 or breach of any
    other obligation of the Managing Member under this Agreement.

             7.8    Transfer of Management of Company. Notwithstanding the foregoing,
    theManaging Member of the Company shall have the right to transfer its duties and
    responsibilities as a Managing Member without the affirmative vote of Members holding
    at least seventy percent (70%) of the Membership Interests.

                                 ARTICLE VIII.
                      CONTRIBUTIONS AND CAPITAL ACCOUNTS

            8.1     Initial Capital Contributions. The Members have agreed to make the
    Initial Capital Contributions described for that Member on Schedule A. Each Member
    shall make the Initial Capital Contribution simultaneously with such Member’s execution
    of this Agreement, except as otherwise indicated on Schedule A, and shall receive the
    number of Units of Membership Interest and Sharing Ratio described for that Member on



                                                                                            15
Case 3:20-cv-06989-MAS-DEA Document 1-1 Filed 06/08/20 Page 18 of 38 PageID: 37




    Schedule A. The Managing Members may, at their option, issue certificates representing
    the Units subscribed for by the Members. No Member shall have the right to withdraw or
    be repaid any Capital Contribution except as provided in the Agreement.

            8.2    Additional Capital Contributions. Notwithstanding the foregoing,
    Members shall be responsible for making any Additional Contributions to the Company
    beyond those described on Schedule A for any reason except to fund Excluded Sums
    (which Excluded Sums the Managing Members are obligated to pay without such
    payments being deemed Additional Contributions) (“Required Capital”).”). In the event
    that the Managing Members need to raise the Required Capital, they shall give notice
    thereof to the Members along with detailed information as to the intended uses of such
    Additional Contributions and each Member shall pay its pro rata portion thereof within
    ten (10) business days from the date that such notice is delivered to each Member.

             8.3    Enforcement of Commitments. In the event any Member (a “Delinquent
    Member”) fails to pay its Initial Capital Contribution and/or any Additional Contribution
    that it is obligated to make (each, a “Commitment”), the Managing Members shall give
    the Delinquent Member a notice of such failure, or if the Managing Members are the
    Delinquent Members, the Non-Managing Member shall give the Delinquent Members a
    notice of such failure. If the Delinquent Member fails to perform the Commitment within
    ten (10) Business Days of the giving of such notice, the Managing Members or the Non-
    Managing Member, as applicable, may take such action as they deem reasonably
    appropriate, including but not limited to enforcing the Commitment through arbitration
    pursuant to Section 13.12 below. Each Member expressly agrees to the jurisdiction of
    such arbitrators for purposes of such enforcement.

           8.4     Capital Account. A separate capital account shall be maintained for each
    Member throughout the term of the Company in accordance with the rules of Section
    1.704.1(b)(2)(iv) of the Tax Regulations as in effect from time to time, and, to the extent
    not inconsistent therewith, to which the following provisions apply:

                   (a)    To each Member's Capital Account there shall be credited (i) the
           amount of money contributed from time to time by such Member to the Company
           (including liabilities of the Company assumed by such Member as provided in
           Section 1.704-1(b)(2)(iv)(c) of the Tax Regulations); (ii) the fair market value of
           any property contributed to the Company by such Member (net of liabilities
           secured by such contributed property that the Company is considered to assume or
           take subject to under Section 752 of the Code); and (iii) such Member's share of
           Profits and items of income and gain that are specially allocated.

                    (b)    To each Member's Capital Account there shall be debited (i) the
           amount of money distributed to such Member by the Company (including
           liabilities of such Member assumed by the Company as provided in Section
           1.704-1(b)(2)(iv)(c) of the Tax Regulations) other than amounts which are in
           repayment of debt obligations of the Company to such Member; (ii) the fair
           market value of property distributed to such Member (net of liabilities secured by



                                                                                            16
Case 3:20-cv-06989-MAS-DEA Document 1-1 Filed 06/08/20 Page 19 of 38 PageID: 38




           such distributed property that such Member is considered to assume or take
           subject to under Section 752 of the Code); and (iii) such Member's share of
           Losses or items of loss or deduction that are specifically allocated.

                   (c)   The Capital Account of a transferee Member shall include the
           appropriate portion of the Capital Account of the Member from whom the
           transferee Member's interest was obtained.

                  (d)    In determining the amount of any liability, there shall be taken into
           account Section 752(c) of the Code and any other applicable provisions of the
           Code and Tax Regulations.

    The foregoing provisions and the other provisions of this Agreement relating to the
    maintenance of Capital Accounts are intended to comply with Section 1.704-1(b) of the
    Tax Regulations, and shall be interpreted and applied in a manner consistent with such
    Tax Regulations. Because the Members intend that Capital Accounts be maintained in
    accordance with the Code, the Tax Regulations and applicable law, to accomplish that
    purpose and for no other reason, the Managing Members may modify the manner in
    which the Capital Accounts are maintained and adjustments thereto are computed, and
    may make any appropriate adjustments thereto, to assure such compliance; provided,
    however, that such modifications and adjustments shall not materially alter the economic
    agreement between or among the Members.

         8.5     No Obligation to Restore Deficit Balance. Except as required by law, no
    Member shall be required to restore any deficit balance in its Capital Account.

            8.6      Withdrawal; Successors. A Member shall not be entitled to withdraw
    any part of its Capital Account or to receive any distribution from the Company, except
    as specifically provided in the Agreement, and no Member shall be entitled to make any
    capital contribution to the Company other than as expressly set forth above. Any
    Member, including any additional or Substitute Member, who shall receive an interest in
    the Company or whose interest in the Company shall be increased by means of a transfer
    to it of all or part of the interest of another Member, shall have a Capital Account with
    respect to such interest initially equal to the Capital Account with respect to such interest
    of the Member from whom such interest is acquired.

           8.7     Interest. No Member shall be entitled to interest on such Member's
    Capital Contributions or on any Profits retained by the Company.

          8.8     Investment of Capital Contributions. The Capital Contributions of the
    Members shall be held in trust by the settlement agent prior to closing of title and any
    remainder transferred to the Company’s Operating Account and used by the Managing
    Members for Company purposes.


           8.9     Voluntary Loans. If deemed necessary by the Managing Members to



                                                                                              17
Case 3:20-cv-06989-MAS-DEA Document 1-1 Filed 06/08/20 Page 20 of 38 PageID: 39




    meet cash requirements of the Company other than the Excluded Sums, the Company,
    with the Consent of the Members as to the terms, conditions and purposes thereof, may
    borrow money from one or more Members and/or any other lender. No such loan (a
    “Voluntary Loan”) shall be deemed an additional contribution of capital but shall be a
    debt obligation of the Company to be repaid from Cash Proceeds, prior to any
    distributions to Members.

           8.10 No Personal Liability. The Members shall have no personal liability for
    the repayment of any Capital Contributions of any Member or for any obligations of the
    Company, provided that if any lender to the Company or vendor of the Company requires
    a personal guaranty, the Managing Members shall execute and deliver such guaranty.


                                    ARTICLE IX.
                          DISTRIBUTIONS AND ALLOCATIONS

           9.1     Distributions in General. From time to time, but not less often than
    yearly, the Managing Members shall determine the amount, if any, by which the
    Company funds then on hand exceed the reasonable working capital needs of the
    Company, including reasonable reserves for future Company obligations excluding the
    Excluded Sums. Any excess funds shall be distributed to the Members in accordance with
    the provisions of this Article IX.

            9.2     Distribution of Cash Proceeds. Except as otherwise provided in Section
    9.4, and subject to the tax distribution set forth in Section 9.3, Cash Proceeds for any
    particular period shall be distributed to the Members in the following order of priority:

                  (a)    first, to the Members, pro-rata in accordance with their Sharing
    Ratios on Schedule A.

            9.3    Tax Distribution. Except as otherwise provided in Section 9.4, and
    provided that no distribution shall be made which will cause or increase an Adjusted
    Capital Account Deficit for a Member, the Company shall distribute (to the extent that
    sufficient funds exist after provision for Company expenses and reserves in the
    reasonable opinion of the Managing Members pursuant to Section 9.2) no less than the
    Tax Distribution Amount (as defined below) pursuant to Section 9.2(b) no later than
    ninety (90) days after the close of each Fiscal Year. The "Tax Distribution Amount"
    shall be determined for each Fiscal Year by: (A) multiplying the Marginal Tax Rate (as
    defined below) for that Fiscal Year by the taxable income of the Company (as determined
    under Code Section 703(a)) for that Fiscal Year, and subtracting (B) the sum of all other
    distributions with respect to such Fiscal Year. The "Marginal Tax Rate" for any particular
    Fiscal Year shall be the highest tax rate that would be imposed on any Member under
    either Section 1 or 11 of the Code, whichever is higher, for that Fiscal Year.

            9.4     Distribution of Capital Proceeds. After payment of liabilities to
    creditors in the order of priority as provided by law (including liabilities on account of



                                                                                           18
Case 3:20-cv-06989-MAS-DEA Document 1-1 Filed 06/08/20 Page 21 of 38 PageID: 40




    Voluntary Loans but excluding liabilities on account of Members’ Capital Contributions),
    Capital Proceeds of the Company shall be distributed to the Members in the following
    order of priority:

                   (a)    first, to IFMK Realty II, LLC and then to the Managing Members,
    pro-rata in accordance with their Sharing Ratios on Schedule A.

            9.5      Profits, Losses and Distributive Shares of Tax Items. Profits and
    Losses, and each item of Company income, gain, loss, deduction, credit and tax
    preference with respect thereto, for each Fiscal Year (or shorter period in respect of
    which such items are to be allocated) shall be allocated among the Members as provided
    in this Article IX.

                   (a)     Profits. After giving effect to the special allocations set forth in
    this Section, Profits for any Fiscal Year shall be allocated in the following order of
    priority:

                            (i)    First, to the Members, if any, who received any allocation
           of Losses under Section 9.5(b), in proportion to (and to the extent of) the excess,
           if any, of (i) the cumulative Losses allocated to such Members pursuant to Section
           9.5(b) for all prior Fiscal Years, over (ii) the cumulative Profits allocated to such
           Members pursuant to this Section 9.5(a) for all prior Fiscal Years;

                        (ii)     Second, the balance of the Profits remaining, if any, among
           the Members, pro rata, in proportion to their respective Sharing Ratios.

                   (b)     Losses. After giving effect to the special allocations set forth in
    this Section, Losses shall be allocated as set forth in Section 9.5(b)(i), subject to the
    limitation in Section 9.5(b)(ii) below, and, if applicable, as provided in Section 9.5(b)(iii).

                               (i)     Losses for any Fiscal Year shall be allocated
                   among the Members in proportion to their respective Sharing Ratios.

                          (ii)   The Losses allocated pursuant to Section 9.5(b) hereof shall
           not exceed the maximum amount of Losses that can be so allocated without
           causing any Member to have an Adjusted Capital Account Deficit at the end of
           any Fiscal Year. In the event some, but not all, of the Members would have
           Adjusted Capital Account Deficits as a consequence of an allocation of Losses
           pursuant to Section 9.5(b) hereof, the limitation set forth in this Section 9.5(b)(ii)
           shall be applied on a Member by Member basis so as to allocate the maximum
           permissible Losses to the Members under Section 1.704 1(b)(2)(ii)(d) of the Tax
           Regulations.

                           (iii)   In the event that there are any remaining Losses in excess
           of the limitations set forth in Section 9.5(b)(i) or (ii), such remaining Losses shall
           be allocated among the Members in proportion to their respective Sharing Ratios.



                                                                                                19
Case 3:20-cv-06989-MAS-DEA Document 1-1 Filed 06/08/20 Page 22 of 38 PageID: 41




                   (c)    Special Allocations. The following special allocations will be
    made in the following order and priority before allocations of Profits and Losses:

                          (1)    Partnership Minimum Gain Chargeback. If there is a
          net decrease in Partnership Minimum Gain during any taxable year or other
          period for which allocations are made, before any other allocation under this
          Agreement, each Member will be specially allocated items of Company income
          and gain for that period (and, if necessary, subsequent periods) in proportion to,
          and to the extent of, an amount equal to such Member's share of the net decrease
          in Partnership minimum Gain during such year determined in accordance with
          Regulations Section 1.704-2(g)(2). The items to be allocated will be determined
          in accordance with Regulations Section 1.704-2(g). This Section 9.5(c)(1) is
          intended to comply with the Partnership Minimum Gain chargeback requirements
          of the Regulations, will be interpreted consistently with the Regulations and will
          be subject to all exceptions provided therein.

                         (2)     Partner Nonrecourse Debt Minimum Gain Chargeback.
          Notwithstanding any other provision of this Section 9.5 (other than Section
          9.5(c)(1) which shall be applied first), if there is a net decrease in Partner
          Nonrecourse Debt Minimum Gain with respect to a Partner Nonrecourse Debt
          during any taxable year or other period for which allocations are made, any
          Member with a share of such Partner Nonrecourse Debt Minimum Gain
          (determined under Regulations Section 1.704-2(i)(5)) as of the beginning of the
          year will be specially allocated items of Company income and gain for that period
          (and, if necessary, subsequent periods) in an amount equal to such Member's
          share of the net decrease in the Partner Nonrecourse Debt Minimum Gain during
          such year determined in accordance with Regulations Section 1.704-2(g)(2). The
          items to be so allocated will be determined in accordance with Regulations
          Section 1.704-2(g). This Section 9.5(c)(2) is intended to comply with the Partner
          Nonrecourse Debt Minimum Gain chargeback requirements of the Regulations,
          will be interpreted consistently with the Regulations and will be subject to all
          exceptions provided therein.

                         (3)    Qualified Income offset. A Member who unexpectedly
          receives any adjustment, allocation or distribution described in Regulations
          Sections 1.704-l(b)(2)(ii)(d)(4), (5) or (6) will be specially allocated items of
          Company income and gain in an amount and manner sufficient to eliminate, to the
          extent required by the Regulations, the Adjusted Capital Account Deficit of the
          Member as quickly as possible.

                        (4)     Nonrecourse Deductions. Nonrecourse Deductions for
          any Fiscal Year or other period for which allocations are made will be allocated
          among the Members in proportion to their respective Capital Sharing Ratios in the
          Company.




                                                                                         20
Case 3:20-cv-06989-MAS-DEA Document 1-1 Filed 06/08/20 Page 23 of 38 PageID: 42




                           (5)    Partner Nonrecourse Deductions.          Notwithstanding
           anything to the contrary in this Agreement, any Partner Nonrecourse Deductions
           for any Fiscal Year or other period for which allocations are made will be
           allocated to the Member who bears the economic risk of loss with respect to the
           Partner Nonrecourse Debt to which the Partner Nonrecourse Deductions are
           attributable in accordance with Regulations Section 1.704-2(i).

                           (6)    Code Section 754 Adjustments. To the extent an
           adjustment to the adjusted tax basis of any Company asset under Code Sections
           734(b) or 743(b) is required to be taken into account in determining Capital
           Accounts under Regulations Section 1.704-1(b)(2)(iv)(m), the amount of the
           adjustment to the Capital Accounts will be treated as an item of gain (if the
           adjustment increases the basis of the asset) or loss (if the adjustment decreases the
           basis), and the gain or loss will be specially allocated to the Members in a manner
           consistent with the manner in which their Capital Accounts are required to be
           adjusted under Regulations Section 1.704-1(b)(2(iv)(m).

                    (d)     Curative Allocations. The allocations set forth in Section 9.5(c)
    (the "Regulatory Allocations") are intended to comply with certain requirements of
    Regulations Sections 1.704-1(b) and 1.704-2. The Regulatory Allocations may effect
    results which would be inconsistent with the manner in which the Members intend to
    divide Company distributions. Accordingly, the Managing Member is authorized to
    divide other allocations of Profits, Losses, and other items among the Members, to the
    extent that they exist, so that the net amount of the Regulatory Allocations and the special
    allocations to each Member is zero. The Managing Members will have discretion to
    accomplish this result in any reasonable manner that is consistent with Code Section 704
    and the related Regulations; provided, however, that the foregoing shall not materially
    alter the economic agreement between or among the Members.

                    (e)    Tax Allocations-Code Section 704(c). For federal, state and local
    income tax purposes, Company income, gain, loss, deduction or expense (or any item
    thereof) for each Fiscal Year shall be allocated to and among the Members to reflect the
    allocations made pursuant to the provisions of this Section 9.5 for such Fiscal Year. In
    accordance with Code Section 704(c) and the related Regulations, income, gain, loss and
    deduction with respect to any property contributed to the capital of the Company, solely
    for tax purposes, will be allocated among the Members so as to take account of any
    variation between the adjusted basis to the Company of the property for federal income
    tax purposes and the initial Gross Asset Value of the property (computed in accordance
    with Section 704). If the Gross Asset Value of any Company asset is adjusted under
    Section 704, subsequent allocations of income, gain, loss and deduction with respect to
    that asset will take account of any variation between the adjusted basis of the asset for
    federal income tax purposes and its Gross Asset Value in the same manner as under Code
    Section 704(c) and the related Regulations. Any elections or other decisions relating to
    allocations under this Section 9.5(e) will be made in any manner that the Managing
    Members determines reasonably reflects the purpose and intention of this Agreement.
    Allocations under this Section 9.5(e) are solely for purposes of federal, state and local



                                                                                             21
Case 3:20-cv-06989-MAS-DEA Document 1-1 Filed 06/08/20 Page 24 of 38 PageID: 43




    taxes and will not affect, or in any way be taken into account in computing, any
    Member's Capital Account or share of Profits, Losses or other items or distributions
    under any provision of this Agreement.

                                           ARTICLE X.
                                             TAXES

            10.1 Tax Matters Partner. The Managing Members shall be the Tax Matters
    Partner of the Company pursuant to Section 6231(a)(7) of the Code. The Tax Matters
    Partner shall not resign as the Tax Matters Partner unless, on the effective date of such
    resignation, the Company has designated another Member as Tax Matters Partner and
    such Member has given its consent in writing to its appointment as Tax Matters Partner.
    The Tax Matters Partner shall receive no additional compensation from the Company for
    its services in that capacity, but all reasonable out-of-pocket expenses paid by the Tax
    Matters Partner in such capacity to unaffiliated third parties shall be borne by the
    Company. The Tax Matters Partner is authorized to employ such accountants, attorneys
    and agents as it determines is necessary to or useful in the performance of its duties. In
    addition, the Tax Matters Partner shall serve in a similar capacity with respect to any
    similar tax related or other election provided by state or local laws.

            10.2 Mandatory Section 754 Election. Upon a transfer by a Member of an
    interest in the Company, which transfer is permitted by the terms of this Agreement, or
    upon the death of a Member or the distribution of any Company Property to one or more
    Members, the Managing Members, upon the request of one or more of the transferees or
    distributees, shall cause the Company to file an election on behalf of the Company,
    pursuant to Section 754 of the Code, to cause the basis of the Company's property to be
    adjusted for federal income tax purposes in the manner prescribed in Section 734 or
    Section 743 of the Code, as the case may be. The cost of preparing such election, and
    any additional accounting expenses of the Company occasioned by such election, shall be
    borne by such transferees or distributees.

                                    ARTICLE XI.
                         TRANSFER OF MEMBERSHIP INTEREST

            11.1 Compliance with Securities Laws. No Unit of Membership Interest has
    been registered under the Securities Act of 1933, as amended, or under any applicable
    state securities laws. A Member may not transfer (a transfer, for purposes of this
    Agreement, shall be deemed to include, but not be limited to, any sale, transfer,
    assignment, pledge, creation of a security interest or other disposition) all or any part of
    such Member's Units of Membership Interest, except in accordance with the terms of this
    Agreement and upon full compliance with the applicable federal and state securities laws.
    The Managing Members shall have no obligation to register any Member's Units of
    Membership Interest under the Securities Act of 1933, as amended, or under any
    applicable state securities laws, or to make any exemption therefrom available to any
    Member.




                                                                                             22
Case 3:20-cv-06989-MAS-DEA Document 1-1 Filed 06/08/20 Page 25 of 38 PageID: 44




            11.2 Accredited Investor. The Members hereby represent and warrant on
    their own behalf that such Member is at least twenty-one (21) years of age, such Member
    is an "Accredited Investor" as defined in Regulation D promulgated under the Securities
    Act of 1933, as amended, and that such Member has no intention of selling or otherwise
    transferring or assigning such Member’s Membership Interest, and that such Member is
    acquiring such Membership Interest for investment purposes only and not with a view to
    the resale or distribution thereof.

            11.3 Transfer of Economic Interest. The right to receive allocations of
    Profits and Losses and to receive Distributions may not be transferred in whole or in part
    unless the following terms and conditions have been satisfied:

           The transferor shall have:

                   (a)    assumed all costs incurred by the Company in connection with the
           transfer;

                   (b)     furnished the Company with a written opinion of counsel,
           satisfactory in form and substance to counsel for the Company, that such transfer
           complies with applicable federal and state securities laws and the Agreement and
           that such transfer, for federal income tax purposes, will not cause the termination
           of the Company under Section 708(b) of the Code, cause the Company to be
           treated as an association taxable as a corporation for income tax purposes or
           otherwise adversely affect the Company or the Members; and

                  (c)   complied with such other conditions as the Managing Members
           may reasonably require from time to time.

    Transfers will be recognized by the Company as effective only upon the close of business
    on the last day of the calendar month following satisfaction of the above conditions. Any
    transfer in contravention of this Article XI and any transfer which if made would cause a
    termination of the Company for federal income tax purposes under Section 708(b) of the
    Code shall be void ab initio and ineffectual and shall not bind the Company or the other
    Members.

            11.4 Transfer of Membership Interest and Admission of Substitute
    Member. Except for the right to receive allocations of Profits and Losses and to receive
    Distributions, a Membership Interest of any Member may not be transferred in whole or
    in part, and a transferee shall not have a right to become a Member unless the following
    terms and conditions have been satisfied:

                   (a)    The Managing Members shall have consented in writing to the
           transfer and substitution, which consent, except as otherwise provided for herein,
           shall not be unreasonably withheld; provided, however, that in the case of a
           proposed transfer of the Managing Member’s Membership Interest, the Non-
           Managing Member shall have consented in writing to the transfer and



                                                                                           23
Case 3:20-cv-06989-MAS-DEA Document 1-1 Filed 06/08/20 Page 26 of 38 PageID: 45




           substitution, which consent, except as otherwise provided for herein, shall not be
           unreasonably withheld;

                   (b)     The transferee shall have assumed the obligations, if any, of the
           transferor to the Company, including the obligation to fulfill the pro rata portion
           of the transferor's then existing or subsequently arising Commitment allocable to
           the transferred Unit of Membership Interest or portion thereof; and

                   (c)    The transferor and the transferee shall have complied with such
           other requirements as the Managing Members may reasonably impose (or, in the
           case of a proposed transfer of the Managing Member’s Membership Interest, the
           the transferee shall have complied with such other requirements as the Non-
           Managing Member may reasonably impose), including the conditions that the
           transferee:

                          (i)   adopt and approve in writing all the terms and provisions of
                   the Agreement then in effect; and

                           (ii)   pay such reasonable costs incurred by the Company in
                   effecting such substitution.

            11.5 Status of Transferee. A transferee of a Unit of Membership Interest who
    is not a Substitute Member shall be entitled only to receive that share of Profits, Losses
    and Distributions, and the return of Capital Contribution, to which the transferor would
    otherwise be entitled with respect to the interest transferred, and shall not have the rights
    of a Member of the Company under the Act or this Agreement (or Managing Member, as
    the case may be) including without limitation the right to obtain any information on
    account of the Company's transactions, to inspect the Company's books or to vote with
    the Members on, or to grant or withhold consents or approvals of, any matter (or to serve
    as Managing Member). The Company shall, however, if a transferee and transferor
    jointly advise the Company in writing of a transfer of the Unit of Membership Interest,
    furnish the transferee with pertinent tax information at the end of each Fiscal Year.

            11.6 Death, Dissolution, Bankruptcy or Incompetency of a Member. Upon
    the death, dissolution, adjudication of bankruptcy or adjudication of incompetency of a
    Member (the “Non-Surviving Member”), the surviving Members shall have the option,
    upon the Consent of the Members, to either: (i) purchase, on a pro rata basis, at fair
    market value as determined by an independent qualified real estate appraiser selected by
    the Members (less customary closing costs and adjustments), all of the Membership
    Interests from the Non-Surviving Member’s successors, executors, administrators or legal
    representatives (as the case may be) or (ii) to permit the Non-Surviving Member’s
    successors, executors, administrators or legal representatives (as the case may be) to
    retain said Non-Surviving Member’s Membership Interests, except that, said successors,
    executors, administrators or legal representatives (as the case may be) shall not be a
    Managing Member if the Non-Surviving Member was a Managing Member.




                                                                                              24
Case 3:20-cv-06989-MAS-DEA Document 1-1 Filed 06/08/20 Page 27 of 38 PageID: 46




            11.7 Dispositions not in Compliance with this Article Void. Any attempted
    Disposition of a Unit of Membership Interest, or any part thereof, not in compliance with
    this Article shall be void ab initio and ineffectual and shall not bind the Company.

            11.8 Estate Planning Transfers. A Member who is an individual may transfer
    his Interest in the Company during his lifetime or upon his death to a trust for the benefit
    of his spouse or one or more of his lineal descendants, brothers, sisters or ancestors, or to
    a partnership or other entity benefiting such persons. The Transferee, pursuant to a
    Transfer permitted by this Section 11.8 shall be entitled to become a Member of the
    Company with respect to the Units of Membership Interests transferred (i) if the Transfer
    will not result in a termination of the Company under the Code, and (ii) upon (a)
    delivering to the Members a written instrument evidencing such Transfer; (b) executing a
    copy of this Agreement accepting and agreeing to all of the terms, conditions and
    provisions of this Agreement; and (c) paying to the Company its reasonable out-of-pocket
    costs and expenses incurred in connection with such Transfer and the admission of the
    Transferee as a Member.

            11.9 Member Transfers. Upon the Consent of the Members, a Member may
    transfer all or any part of his interest in the Company to a then existing Member or
    Members of the Company, so long as (i) the Transfer will not result in a termination of
    the Company under the Code, and (ii) upon (a) delivering to the Members a written
    instrument evidencing such Transfer; and (b) the Member who is acquiring said
    Member’s Interest paying to the Company its reasonable out-of-pocket costs and
    expenses incurred in connection with such Transfer.

                                     ARTICLE XII.
                             DISSOLUTION AND WINDING UP

           12.1 Dissolution. The Company shall be dissolved and its affairs wound up,
    upon the first to occur of any of the following events (each of which shall constitute a
    Dissolution Event):

                  (a)    the expiration of the term of the Agreement, unless the Company is
           continued with the Consent of the Members;

                   (b)     the Consent of the Members;

                  (c)     the Dissociation of any Member, unless at the time of such
           Dissociation there are at least two remaining Members and the Company is
           continued with the consent of all of the remaining Members within 180 days after
           such Dissociation;

                   (d)     when there is but one Member;

                    (e)    the sale of all of the Company Property, unless replacement
    property(ies) is acquired pursuant to the terms of this Agreement or upon Consent of the



                                                                                              25
Case 3:20-cv-06989-MAS-DEA Document 1-1 Filed 06/08/20 Page 28 of 38 PageID: 47




    Members.

           12.2 Effect of Dissolution. Upon dissolution, the Company shall not be
    terminated and shall continue until the winding up of the affairs of the Company is
    completed and a certificate of dissolution has been issued by the Secretary of State of
    New Jersey.

            12.3 Distribution of Assets on Dissolution. Upon the winding up of the
    Company, the Managing Members (or, if there is no Managing Member then remaining,
    such other Person(s) designated by the Members owning at least a majority of the Units)
    shall employ independent accountants to take and provide to the Members a full account
    of the assets, liabilities and operations of the Company, shall liquidate the assets (unless
    the Managing Member or such other Person(s) so designated determines that a
    distribution of any Company Property in-kind would be more advantageous to the
    Members than the sale thereof) as promptly as is consistent with obtaining the fair value
    thereof, and shall apply and distribute the proceeds therefrom in accordance with the
    provisions of Section 9.4 hereof.

            If at the time of liquidation the Managing Members shall reasonably determine
    that an immediate sale of some or all Company Property would cause undue loss to the
    Members, the Managing Members may, in order to avoid such loss, defer liquidation with
    the consent of the Non-Managing Member.

            12.4 Winding Up and Filing Articles of Dissolution.                   Upon the
    commencement of the winding up of the Company, articles of dissolution shall be
    delivered by the Company to the Secretary of State of New Jersey for filing. The articles
    of dissolution shall set forth the information required by the Act. The winding up of the
    Company shall be completed when all debts, liabilities, and obligations of the Company
    have been paid and discharged or reasonably adequate provision therefor has been made,
    and all of the remaining Property of the Company has been distributed to the Members.


                                         ARTICLE XIII.
                                        SUBSCRIPTION

           13.1          Subscription Agreement.        The undersigned hereby subscribes
    for the number of Units denoted on Schedule A (collectively, the “Units”), of (the
    “Company”), at a subscription price set by the Managing Member.

             The subscription provisions are submitted by the undersigned Shareholder (the
    "undersigned") in connection with the proposed issuance of the Units by the Company. The
    undersigned understands that the Company will rely upon the representations set forth
    herein in issuing such Units without registration under the Securities Act of 1933, any other
    laws as amended, the New Jersey Uniform Securities law, New Jersey securities and real
    estate statutes or any other applicable state securities law.




                                                                                              26
Case 3:20-cv-06989-MAS-DEA Document 1-1 Filed 06/08/20 Page 29 of 38 PageID: 48




            The undersigned agrees that this Subscription is and shall be irrevocable, that it may
    be rejected, in whole or in part, by the Company and that the obligations of the undersigned
    will terminate if this subscription is not accepted by the undersigned. The undersigned
    understands that the Company will notify them if this subscription has been rejected for any
    reason. If this subscription is rejected, the payment tendered by the undersigned will be
    returned to the undersigned without interest or deduction.

            A.     Representations and Warranties.    In connection with the proposed
    issuance of the Company’s Units, the undersigned warrants and represents to the Company
    the following:

            1.       I acknowledge that this offering is being made pursuant to the exemption
    from registration with the Securities and Exchange Commission (the “SEC”) afforded by
    Sections 3(b) and/or one or all of the relevant provisions in the Securities Act of 1993, as
    amended from time to time (the “Act”), relating to transactions by an issuer not involving
    any public offering, and that, if I do not complete this Subscription Agreement accurately
    and completely, the availability of the exemption for the entire transaction is jeopardized,
    with resultant substantial economic injury to the Company. I also acknowledge that the
    Units may not be registered for sale under the laws of New Jersey, New Jersey or any other
    state. I further understand that the Company has no present intention, and is under no
    obligation, to register the Units under the Act or any applicable state law.

            2.      I understand that due to lack of registration, the Units will be restricted
    securities and that I must bear the economic risk of the investment for an indefinite period. I
    further understand that the Units may not be sold, pledged or otherwise disposed of
    inconsistent with the attached Shareholders’ Agreement unless they are registered under the
    Act and any applicable state securities law, or an exemption from such laws is available and
    the Company is supplied with an opinion of counsel, satisfactory to the Company, that
    registration is not required under any such laws and in the opinion of counsel for the
    Company, such sale, transfer, or pledge will not cause the Company to fail to be in
    compliance with the exemption provision under which the Units were issued.

            3.     I understand that the exemption from registration available in certain
    circumstances for limited sales of securities pursuant to SEC Rule 144 is not available for
    sales of the Corporate securities. Thus, this investment may be less liquid and more
    indefinite than investments of other restricted securities of other entities. I further
    understand that the Company is under no obligation to take any of the steps required to
    make the shares available for sale inconsistent with Rule 144 or this Agreement.

            4.     I have received the Operating Agreement, and have completely reviewed this
    document. I have carefully read the Agreement and I fully understand all matters set forth
    in that document. No representation has been made to me which is inconsistent with the
    information contained therein.




                                                                                                27
Case 3:20-cv-06989-MAS-DEA Document 1-1 Filed 06/08/20 Page 30 of 38 PageID: 49




          5.     I have such knowledge and experience in financial and business affairs that I
    am fully capable of evaluating each of the merits and risks of this investment.

          6.   I AM FULLY ABLE TO BEAR THE ECONOMIC RISK OF THIS
    INVESTMENT. THE INVESTMENT IS SUITABLE FOR ME IN LIGHT OF MY
    FINANCIAL POSITION AND INVESTMENT OBJECTIVES AND I FULLY
    UNDERSTAND THAT THIS INVESTMENT COULD RESULT IN A SUBSTANTIAL
    LOSS RATHER THAN A GAIN OR THE GAIN COULD LESS THAN ANITICIPATED.
    I RECOGNIZE THAT THIS IS A HIGH-RISK, SPECULATIVE INVESTMENT AND
    THAT THERE IS NO ASSURANCE THAT ANY RETURN WILL BE RECEIVED
    THEREON. I CAN AFFORD A TOTAL LOSS OF THIS INVESTMENT.

           7.     The Units are being, and will be, purchased for my own account for
    investment purposes and not with a view to the resale or distribution thereof by me.

            8.     Prior to the date hereof, I have had ample opportunity to ask questions of and
    receive answers from the Managing Members of the Company concerning the Company
    and the Company’s business and to obtain any additional information which was considered
    necessary to verify the information supplied to me.

            9.     Except as expressly set forth in the Agreement, no representation or
    warranties have been made to me by the Company. In entering into this transaction, I am
    not relying upon any information, other than that contained in such Agreement and the
    results of my own independent investigation.

           10.     I do not require a purchaser representative to assist or advise me in
    connection with evaluating the risks and merits of the prospective investment.

            11.    I am either a citizen, permanent resident alien of the United States, or a
    domestic limited liability company, duly registered and authorized to conduct business in
    the State of New Jersey. The address set forth below is my true and correct residence or
    business address.

            12.     I have been advised that certain information is available to me upon written
    request prior to entering into this Agreement. This information may include the cooperative
    Company's financial disclosures, offering plan or prospectus, seller’s tenant payment history
    and records for the individual apartments to be acquired and any other information that I
    deem relevant.

           13.     I have checked the box or boxes below which describe me.

     The undersigned is a natural person whose net worth as of the date hereof (including the
      net worth of the undersigned’s spouse if the undersigned is married) exceeds
      $1,000,000.




                                                                                              28
Case 3:20-cv-06989-MAS-DEA Document 1-1 Filed 06/08/20 Page 31 of 38 PageID: 50




           The undersigned is a natural person who had an individual income exceeding
    $200,000 (or joint income with the undersigned’s spouse if the undersigned is married
    exceeding $300,000) during the previous two tax years and who has reason to       believe
    that during the current year his (or their joint) income will exceed such levels.

           The undersigned is a natural person who does not qualify for the above two
    categories but have fully reviewed the total representations and explanations of risk and
    nonetheless consent to the various disclosed risks and choose to participate in this venture.
    My checking of the box to this paragraph precludes my subsequent complaint as to the
    disclosures, their propriety or sufficiency therewith, subject only to the provisions contained
    in Section 15.05 of this Agreement.

            B.      Indemnification.        I acknowledge that I understand the meaning and
    legal consequences of the representations, warranties and covenants contained above, and I
    hereby agree to indemnify and hold the Company and all other Shareholders harmless from
    any damage or liability due to or arising out of a breach of any representation or warranty or
    covenant in this Subscription Agreement.


                                         ARTICLE XIV.
                                       MISCELLANEOUS

            13.1 Notices. Notices to the Managing Members shall be sent to the Principal
    Office of the Company with a copy to The CASE Law Firm, PC, 707 Cinnamon Lane,
    Franklin Lakes, NJ 07417; Attention: Felix Nihamin, Esq. Notices to the other Members
    shall be sent to their addresses set forth on Schedule A. Any Member may require
    notices to be sent to a different address by giving notice to the other Members in
    accordance with this Section 13.1. Any notice or other communication required or
    permitted hereunder shall be in writing, and shall be deemed to have been given with
    receipt confirmed if and when delivered personally, or mailed first class certified mail,
    return receipt requested, postage prepaid, or delivered by courier, or sent by facsimile
    with proof of transmission, to such Members at such address.

            13.2     Regulations. The Members shall, from time to time, adopt Regulations
    relating the conduct of meetings, the election of Managing Members and various other
    matters.

            13.3     Headings. All Article and section headings in the Agreement are for
    convenience of reference only and are not intended to qualify the meaning of any Article
    or section.

           13.4       Entire Agreement. This Agreement together with the schedules and
    appendices attached hereto constitutes the entire agreement between the parties and
    supersedes any prior agreement or understanding between them respecting the subject
    matter of this Agreement.




                                                                                                29
Case 3:20-cv-06989-MAS-DEA Document 1-1 Filed 06/08/20 Page 32 of 38 PageID: 51




            13.5       Binding Agreement. The Agreement shall be binding upon, and inure
    to the benefit of, the parties hereto, their successors, heirs, legatees, devisees, assigns,
    legal representatives, executors and administrators, except as otherwise provided herein.

           13.6       Savings Clause. If any provision of this Agreement, or the application
    of such provision to any Person or circumstance, shall be held invalid, the remainder of
    this Agreement, or the application of such provision to Persons or circumstances other
    than those as to which it is held invalid, shall not be affected thereby. If the operation of
    any provision of this Agreement would contravene the provisions of the Act, such
    provision shall be void and ineffectual.

            13.7    Counterparts. The Agreement may be executed in several counterparts,
    and all so executed shall constitute one agreement, binding on all the parties hereto, even
    though all parties are not signatory to the original or the same counterpart. Any
    counterpart of either the Agreement shall for all purposes be deemed a fully executed
    instrument. Digital and electronic signatures shall have the same effect as original ink
    signatures.

            13.8 Governing Law. The Agreement shall be governed by and construed in
    accordance with the laws of the State of New Jersey, exclusive of its principles of
    conflicts of law.

            13.9 No Membership Intended for Nontax Purposes. The Members have
    formed the Company under the Act, and expressly do not intend hereby to form a
    partnership, either general or limited, under the New Jersey Partnership Law. The
    Members do not intend to be partners one to another, or partners as to any third party. To
    the extent any Member, by word or action, represents to another person that any Member
    is a partner or that the Company is a partnership, the Member making such wrongful
    representation shall be liable to any other Members who incur personal liability by reason
    of such wrongful representation.

            13.10 No Rights of Creditors and Third Parties under Agreement. The
    Agreement is entered into among the Company and the Members for the exclusive
    benefit of the Company, its Members, and their successors and assignees. The
    Agreement is expressly not intended for the benefit of any creditor of the Company or
    any other Person. Except and only to the extent provided by applicable statute, no such
    creditor or any third party shall have any rights under the Agreement or any agreement
    between the Company and any Member with respect to any Capital Contribution or
    otherwise.

            13.11 General Interpretive Principles. For purposes of this Agreement, except
    as otherwise expressly provided or unless the context otherwise requires:

           (a)      the terms defined in this Agreement include the plural as well as the
    singular, and the use of any gender herein shall be deemed to include the other gender;




                                                                                              30
Case 3:20-cv-06989-MAS-DEA Document 1-1 Filed 06/08/20 Page 33 of 38 PageID: 52




           (b)    accounting terms not otherwise defined herein have the meanings given to
    them in the United States in accordance with generally accepted accounting principles;

           (c)     references herein to "Sections", "paragraphs", and other subdivisions
    without reference to a document are to designated Sections, paragraphs and other
    subdivisions of this Agreement;

           (d)     a reference to a paragraph without further reference to a Section is a
    reference to such paragraph as contained in the same Section in which the reference
    appears, and this rule shall also apply to other sub-divisions;

           (e)      the words "herein", "hereof", "hereunder" and other words of similar
    import refer to this Agreement as a whole and not to any particular provision; and

           (f)    the term "include" or "including" shall mean without limitation by reason
    of enumeration.

           13.12 Dispute Resolution.

            (a)     If a dispute arises out of or relates to this Agreement, or the breach
    thereof, and if said dispute cannot be settled through direct discussions within five (5)
    days after a Member notifies the other Members and/or Managing Members it has a
    dispute, the Members and Managing Members agree that on the sixth (6th) day after such
    notice has been delivered (or if the sixth (6th) day is not a Business Day, then on the next
    Business Day thereafter) to start proceedings to settle the dispute in an amicable manner
    by mediation administered by the American Arbitration Association (the “AAA”) under
    its Commercial Mediation Rules, before resorting to arbitration. If all disputes have not
    been resolved within ten (10) days after the start of such mediation, any Member or the
    Managing Members may elect to settle any unresolved controversy or claim arising out
    of or relating to this Agreement, or breach thereof, by arbitration administered by the
    American Arbitration Association in accordance with its Commercial Arbitration Rules
    (except as otherwise provided herein) by written notice to the other Members and
    Managing Members, as applicable. The Member or Managing Members electing
    arbitration shall by such notice to the other Members or Managing Members name an
    arbitrator. The second arbitrator shall be chosen by the noticed Members or Managing
    Members, as applicable, within ten (10) days after such notice. If the noticed Member or
    Managing Members does not appoint such second arbitrator, then the AAA shall be
    requested to submit a list of five (5) persons to serve as the second arbitrator, and the
    second arbitrator shall be appointed by the first arbitrator from such list within five (5)
    days of its submission. The two (2) appointed arbitrators shall agree upon the
    appointment of a third arbitrator within five (5) days after the second arbitrator is
    appointed. If the two (2) arbitrators so appointed do not agree upon a third arbitrator, then
    the AAA shall be requested to submit a list of five (5) persons to serve as the third
    arbitrator. The parties to the arbitration shall select the third arbitrator from the list
    submitted within five (5) days of its submission; provided that if the parties to the
    arbitration cannot agree upon the third arbitrator, then the arbitrator shall be selected from



                                                                                               31
Case 3:20-cv-06989-MAS-DEA Document 1-1 Filed 06/08/20 Page 34 of 38 PageID: 53




    the list of five (5) through the process of each of the first two (2) arbitrators in turn
    striking names from the list until one (1) name remains.

            (b) The decision of any two (2) of the arbitrators shall be final and binding upon
    the Members and Managing Members. The arbitrators shall determine the rights and
    obligations of the Members and Managing Members according to this Agreement and the
    substantive laws of New Jersey. The parties hereby agree that in any such arbitration each
    Member and Managing Members shall be entitled to discovery of the others as provided
    by New Jersey statutes pertaining to civil procedure; provided, however, any such
    discovery shall be completed within four (4) months from the date of the selection of the
    second arbitrator, unless such period is extended by agreement of the affected Members
    and Managing Members or by order of the arbitrators, and any disputes concerning
    discovery shall be determined by the arbitrators with any such determination being
    binding on the Members and Managing Members. The arbitrators shall be requested to
    render an opinion within fifteen (15) days after the date that discovery is completed. The
    arbitrators shall apply New Jersey substantive law and New Jersey evidentiary law to the
    proceeding. The arbitrators shall have the power to grant all legal and equitable remedies
    and award compensatory damages provided by New Jersey law. The arbitrators shall be
    bound by the terms of this Agreement and shall not be empowered or authorized to add
    to, subtract from, delete or in any other way modify the terms of this Agreement. The
    arbitrators shall prepare in writing and provide to the parties an award including factual
    findings and the reasons on which the decision is based. The decision of the arbitrators
    shall be final and binding on the Members and Managing Members and judgment thereon
    may be entered by any court having jurisdiction. In any arbitration or action to interpret
    or enforce this Agreement, the prevailing party shall be entitled to recover its reasonable
    attorneys’ fees and costs.



        (INTENTIONALLY LEFT BLANK – SIGNATURE PAGES TO FOLLOW)




                                                                                            32
Case 3:20-cv-06989-MAS-DEA Document 1-1 Filed 06/08/20 Page 35 of 38 PageID: 54




                        [COUNTERPART SIGNATURE PAGES]

            IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and
    seals as of the Effective Date.




    NON-MANAGING MEMBER(S):

    IFMK REALTY II, LLC
    A Nevada Limited Liability Company


    By:______________________________
    Iosif Fodymanov
    Member




    MANAGING MEMBER(S):

    Atlantic Property Development, LLC
    A New Jersey Limited Liability Company

    By: Crowne Acquisitions, LLC
    Its Managing Member


    By:______________________
    Francis M. Ferrari
    Sole Member
Case 3:20-cv-06989-MAS-DEA Document 1-1 Filed 06/08/20 Page 36 of 38 PageID: 55




                                      EXHIBIT A
                                       BUDGET


    Land cost                              $ 440,000.00

    Design, Construction and Improvement   $ 260,300.00

    Total                                  $ 700,300.00




                                                                         1
Case 3:20-cv-06989-MAS-DEA Document 1-1 Filed 06/08/20 Page 37 of 38 PageID: 56




                                 SCHEDULE A
                              MANAGING MEMBERS



                 Names          Initial Capital
                                Contributions      Units   Sharing Ratio
          Atlantic Property      $260,300.00        372           37.2%
          Development, LLC




          TOTALS                 $260,300.00        372          37.2%




                                                                           2
Case 3:20-cv-06989-MAS-DEA Document 1-1 Filed 06/08/20 Page 38 of 38 PageID: 57




                          NON-MANAGING MEMBERS



            Names            Initial Capital        Deadline for           Sharing
                             Contributions         Contribution    Units     Ratio
   IFMK Realty II, LLC        $440,000.00      Upon Signing of      628     62.8%
                                               this Agreement*




   TOTALS                     $440,000.00                           628




                                                                               3
